MCCARTHY, J.
— Respondent brought its action against the “Cudahy Packing Company,” a corporation, to recover damages for failure to deliver the correct weight of soap called for by contract. Service was made on appellant “The Cudahy Packing Company of Nebraska.” Judgment was rendered against appellant. Among the many assignments of error the principal one is that the court erred in not directing the jury to find for appellant on the ground that the evidence conclusively showed that it was not the corporation which made the contract with respondent.
The evidence conclusively shows that appellant is a Nebraska corporation under the corporate name of “The Cudahy Packing Company of Nebraska,” duly qualified under our statutes' to transact business in the State of Idaho. The evidence also conclusively shows that there is another corporation the corporate name of which is “The Cudahy Packing Company, ’ ’ organized under the laws of the state of Maine. The evidence fails to show any connection or col*413lusion between the two. After careful examination of the evidence, we conclude that it shows without substantial conflict that respondent’s contract was made with, and performed by, the Maine corporation, “The Cudahy Packing Company,” and not the appellant, “The Cndahy Packing Company of Nebraska.” It follows that the trial court should have granted the motion for a directed verdict on that ground.
The judgment is reversed, with costs to appellant.
Dunn, William A. Lee and Wm. E. Lee, JJ., concur.